Citation Nr: 1037300	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  01-08 532A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a right foot 
disability, other than residuals of a fracture of the 3rd 
metatarsal of the right foot.     


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1996 to June 
1999.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a February 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied entitlement 
to service connection for bilateral plantar fasciitis and pes 
cavus.

In July 2009, the Board remanded these matters for further 
development.

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2009) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issue of entitlement to a TDIU has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran's current pes cavus of the left foot had its 
onset in service.

2.  The Veteran's current pes cavus of the right foot had its 
onset in service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for pes cavus of the left 
foot are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2009). 

2.  The criteria for service connection for pes cavus of the 
right foot are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§ 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for a 
bilateral foot disability, the claim is substantiated, and there 
are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 
367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

An August 2009 VA examination report reveals that the Veteran has 
been diagnosed as having a bilateral hallux valgus deformity and 
bilateral pes cavus.  Thus, current bilateral foot disabilities 
have been demonstrated

The Veteran's service treatment records indicate that in January 
1997 he was treated for bilateral foot pain and was diagnosed as 
having bilateral pes cavus.  In April 1997, he was again treated 
for bilateral foot pain and was diagnosed as having soft tissue 
trauma of the left foot and tendonitis.  In May 1997, the Veteran 
fractured the 3rd metatarsal of the right foot and was 
subsequently treated in June 1997 for residual pain resulting 
from the fracture.  Furthermore, he was treated in August 1997 
for bilateral foot pain and was diagnosed as having plantar 
fasciitis and pes cavus.

The physician who conducted the August 2009 VA examination 
provided an opinion that the Veteran's bilateral foot disability 
was not caused by or a result of military service.  This opinion 
was based on the fact that the currently diagnosed bilateral 
hallux valgus deformity was not diagnosed until April 2009 as an 
incidental X-ray finding and that the currently diagnosed 
bilateral pes cavus was first noted in service, but had been 
asymptomatic since that time.

Despite the August 2009 opinion that the Veteran's bilateral foot 
disability was not related to service, the rationale accompanying 
the opinion and the Veteran's service treatment records indicate 
that the currently diagnosed bilateral pes cavus had its onset in 
service.  Although the examiner reported that the pes cavus had 
been asymptomatic since service, the examination report noted 
that the disability was associated with decreased mobility and 
pain.  As the evidence indicates that the Veteran has current 
bilateral pes cavus, that he was first treated for that 
disability in service, and resolving all reasonable doubt in his 
favor, the Board finds that the criteria for service connection 
for bilateral pes cavus have been met. 38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R.
§ 3.303.


ORDER

Entitlement to service connection for pes cavus of the left foot 
is granted.

Entitlement to service connection for pes cavus of the right foot 
is granted.



____________________________________________
Mark D. Hindin
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


